Citation Nr: 9917402	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  95-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased evaluation for mechanical low 
back pain, with degenerative changes, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from September 1989 
to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating determination of the 
San Diego Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating with regard to his 
mechanical low back pain with degenerative changes of L5-S1 
and has properly perfected his appeal as to this issue.  
Therefore, the propriety of each rating from August 13, 1994, 
through the point in time when a final resolution has been 
reached, is currently before the Board.  Grantham v. Brown, 
114 F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 119 
(1999).



FINDINGS OF FACT

1.  There is no competent evidence of current hearing loss in 
either ear as defined by VA regulations.

2.  Osgood-Schlatter disease and arthralgia of the right knee 
is of service origin.  

3.  Severe limitation of motion of the lumbar spine or severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forwarding bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion has not been demonstrated.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  A right knee disorder, namely Osgood-Schlatter disease, 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

3.  The criteria for an evaluation in excess of 20 percent 
for mechanical low back pain with degenerative changes to L5-
S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.59, 4.71a, Codes 
5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is 
sensorineural hearing loss or arthritis, service connection 
may be granted if manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships. 38 C.F.R. § 3.102 (1998).


Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The threshold question that must be resolved with regard to 
the veteran's claim is whether he has presented evidence that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay person's observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

A review of the veteran's service medical records reveals 
that at the time of a September 1989 audiogram, decibel level 
readings of 10, 15, 15, 0, and 5, in the left ear, and 10, 
10, 15, 0, and 0, in the right ear, were reported at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz. 

At the time of an April 1991 audiogram, decibel level 
readings of 25, 25, 25, 0, and 5, in the left ear, and 20, 
20, 15, 0, and 5, in the right ear, were reported at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz.

At the time of a January 1992 audiogram, decibel level 
readings of 20, 25, 20, 10, and 0, in the left ear, and 15, 
20, 20, 10, and 5, in the right ear, were reported at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz.

At the time of a February 1994 audiogram, decibel level 
readings of 20, 20, 20, 5, and 5, in the left ear, and 10, 
20, 25, 0, and 5, in the right ear, were reported at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz.

At the time of the veteran's July 1994 service separation 
examination, decibel level readings of 20, 20, 20, 5, and 5, 
in the left ear, and 10, 20, 15, 0, and 5, in the right ear, 
were reported at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.

In August 1994, the veteran requested service connection for 
bilateral hearing loss.  

In September 1995, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported that his main duties were that of an aircraft.  He 
noted that he wore ear protection.  The veteran further 
indicated that he had tinnitus.  

An audiological evaluation performed at that time revealed 
decibel level readings of 15, 20, 20, 10, and 10, in the left 
ear, and 20, 20, 15, 10, and 15, in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz.  Speech recognition 
testing was 100 percent in the right ear and 96 percent in 
the left ear.  

The examiner found that hearing sensitivity was within normal 
limits from 250 to 8000 Hertz and that word discrimination 
was excellent, bilaterally.  

While the Board notes that the veteran was found to have a 
hearing loss as defined by Hensley during his period of 
active service, the decibel level readings and speech 
recognition scores reported on the most recent VA examination 
demonstrate that he does not have a present hearing loss as 
defined under 38 C.F.R. § 3.385.  Although the veteran has 
expressed his belief that he currently has a hearing loss 
which is related to service, he is not medically qualified to 
diagnose a current hearing loss within the meaning of 38 
C.F.R. § 3.385.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see Clyburn, v. West, 12 Vet. App. 296 (1999).  The veteran's 
claim for service connection is not well grounded as there is 
no competent evidence of a current hearing loss for VA rating 
purposes.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); see Gilpin v. Brown,  155 F.3d 1353 (Fed. Cir. 1998). 

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  As such, service 
connection for bilateral hearing loss is not warranted.  


Right Knee Disorder

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of right knee 
pain in July 1990.  Physical examination revealed localized 
edema to the inferior patella region.  A diagnosis of right 
knee sprain was rendered.  

In January 1991, the veteran was again seen with complaints 
of right knee pain.  He reported difficulty with ambulating.  
Tenderness was noted at the tibial tuberosity.  There was 
fair muscle strength.  An assessment of Osgood-Schlatter 
Disease was rendered.  

At the time of a January 1991 follow-up visit, the veteran 
reported having complaints of right knee pain for the past 
two years.  The pain was greatest in the right anteromedial 
tibial plateau and the tibial tuberosity.  The ligaments were 
intact.  The examiner noted that there was no mention of this 
condition in the enlistment examination.  X-rays revealed 
normal appearing ossification centers of both tibial 
tuberosities.  The assessments were "knee pain, long 
standing, no X-ray defects, doubt osteomyelitis, Osgood-
Schlatter."

At the time of a January 1991 orthopedic consultation, the 
veteran reported having pain in his knees.  Physical 
examination revealed no muscle wasting, no effusion, full 
range of motion, and tender inferior patella tendons.  

At the time of a September 1995 VA examination, the veteran 
reported intermittent right knee pain accompanied by 
swelling.  Physical examination revealed no joint effusion, 
no sign of inflammation, no tenderness, and no crepitus.  
There was also no anterior, posterior, or lateral 
instability.  The anterior and posterior drawer signs were 
negative, and there was no valgus or varus motion of the 
right knee.  Flexion and extension of the right knee was from 
0 to 45 degrees as compared to 0 to 125 degrees on the left.  
A diagnosis of patellofemoral pain arthralgia of the right 
knee (chondromalacia patella) was rendered.

X-rays of the right knee taken at the time of the examination 
revealed narrowing of the patellofemoral compartment, which 
the reviewer noted raised the question of chondromalacia 
patella.  A 1 x 1.5 centimeter sclerotic density in the 
anterior aspect of the distal tibia was also noted.  The 
examiner further commented that he suspected a large 
separated tibial turbicle.  Osgood-Schlatter Disease was also 
questioned.  The X-rays were otherwise unremarkable.   

In May 1997, the veteran was afforded an additional VA 
orthopedic examination.  At the time of the examination, the 
veteran reported that he injured his knee inservice.  The 
examiner noted that the knee showed no swelling, locking, or 
giving away.  The veteran indicated that he would be sitting 
and that his knee would suddenly lock up, to the point that 
he could not move his knee in flexion or extension.  He noted 
that he had to massage the knee and that he could then 
manipulate it.

Physical examination revealed that the patellar and Achilles 
reflexes were active and symmetrical.  There were no abnormal 
reflexes.  Sensation was completely normal in the lower 
extremities.  The examiner extended the veteran's knee from 
90 degrees of flexion to 180 degrees of extension, and the 
veteran did not complain of pain.  The veteran walked well 
and was able to walk on his heels and toes.  He also squatted 
well.  There was no popping or cracking in the knee when 
squatting.  He could squat all the way down so that his heels 
touched his buttocks.  

There was no effusion or crepitus and the patellar grinding 
test was negative in each knee joint.  There were no positive 
signs in the right knee joint.  Both knees were stable and 
the cruciates and collateral ligaments were intact.  The 
McMurray sign, pivot shift, and Lachman tests were also 
negative.  The range of motion of each knee was from 0 
degrees extension to 150 degrees flexion, with the heels 
easily touching the buttocks in full flexion.  This did not 
produce any pain on either side.  There was no pain with full 
flexion or full extension in either knee joint and there was 
no effusion.  The right knee was completely normal.  X-rays 
revealed anterosuperior patellar enthesopathy and borderline 
narrowing of the patellofemoral compartment; sclerotic 
density in the right distal femur; and, a large 1.5 
centimeter separate ossicle anterior tibial tubercle 
compatible with Osgood-Schlatter Disease.  

A diagnosis of mild arthralgia of the right knee joint was 
rendered.  The examiner noted that there was no evidence of 
chondromalacia of the patella.  The patellar grinding test 
was negative.  The examiner further noted that the X-rays 
revealed anterior tibial tubercle compatible with Osgood-
Schlatter Disease, asymptomatic.  

The veteran's service medical records contain findings of 
Osgood-Schlatter Disease.  The veteran has reported a 
continuity of knee pain since service.  Osgood-Schlatter 
disease was suspected on X-rays taken a little more than one 
year after service, and was confirmed on the May 1997 VA 
examination.  Further arthralgia and Osgood Schlatter disease 
was diagnosed on the May 1997 VA examination.  Arthralgia is 
defined as pain in a joint.  Mykles v. Brown, 7 Vet. App. 
372, 373 (1995).  The veteran's reports of ongoing knee pain 
beginning in service provides a nexus between the findings in 
service and the diagnosis on the May 1997 examination.  
Clyburn v. West, supra.  Neither Osgood-Schlatter disease or 
arthralgia were reported on the examination for entrance into 
service, and there is no other evidence that these conditions 
pre-existed service.  

The Board concludes that the evidence is in favor of a 
finding that the current Osgood-Schlatter disease and 
arthralgia had their onset during service.  Thus, service 
connection for Osgood-Schlatter Disease and arthralgia of the 
right knee is granted.  

Mechanical Low Back Pain with Degenerative Changes of L5-S1

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).

Service connection is currently in effect for mechanical low 
back pain with degenerative changes of L5-S1, which has been 
assigned a 20 percent disability evaluation.  

A 20 percent disability evaluation is warranted for moderate 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Code 5292 (1998). 

A 20 percent disability evaluation is also assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in 
standing position.  A 40 percent disability evaluation is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (1998).

A review of the record demonstrates that the veteran had 
several complaints of low back pain while inservice.  

At the time of a September 1995 VA examination, the veteran 
reported that he had constant low back pain.  He indicated 
that he was taking 800 milligrams of Motrin for pain.  The 
veteran complained that after bending his back, he had to 
pause on the way up.  He noted that the pain was located at 
the midline of the lower back.  

Physical examination revealed that the veteran walked slowly.  
There was no tenderness of the lower back and no muscular 
spasm at either the lumbar areas or the paraspinal muscles.  
The examiner noted that the veteran was bent forward 
approximately 10 degrees when walking.  There was no fixed 
deformity or atrophy of the musculature of the back.  Range 
of motion was as follows:  forward flexion to 45 degrees, 
backward extension to 10 degrees, left and right lateral 
flexion to 10 degrees, and left and right rotation to 50 
degrees.  All of these motions were painful for their whole 
range.  There was no objective evidence of pain on motion.  
X-rays revealed mild narrowing and sclerosis of the 
zygopophyseal joints at L5-S1.  There was no degenerative 
disc disease identified.  A diagnosis of chronic arthralgia 
of the lumbar spine due to mild degenerative changes at the 
zygopophyseal joints was rendered at that time.  

The veteran was afforded an additional VA examination in May 
1997.  At the time of the examination, the veteran reported 
that he had back pain every day, which occurred in the 
morning, lasted four to six hours, and then went away.  There 
was no shooting pain or paresthesia.  The veteran was taking 
Naproxen for the pain.  He indicated that he had no pain in 
the spine at the time of the examination.  The examiner noted 
that the veteran sat through the history portion of the 
examination without shifting or moving.  The veteran reported 
having a great deal of pain in his back when standing up.  

Physical examination revealed no postural abnormality or 
fixed deformity.  The veteran had no difficulty removing his 
shoes and no problem changing from a sitting to a standing 
position.  He did have a great deal of difficulty going from 
a supine to a sitting position.  This maneuver was performed 
several times and the pain was consistent.  Range of motion 
was as follows:  forward flexion to 80 degrees, backward 
extension to 35 degrees, 30 degrees of left and right lateral 
flexion, and 45 degrees of left and right rotation.  The 
veteran complained that all the moves were painful, but did 
not resist, cringe, or shrink away from these motions.  The 
examiner found the veteran to have almost normal range of 
motion.  He indicated that the backward extension, left and 
right lateral motion, and left and right rotation were all 
normal and that forward flexion was 80 out of a possible 90 
degrees.  Neurological evaluation was also reported to be 
completely normal.  X-rays revealed slight narrowing and 
sclerosis of the L5-S1 joints and borderline narrowing of the 
disc space at L5-S1.  A diagnosis of muscular back pain with 
no evidence of neurological deficit or nerve root compression 
was rendered at that time.  

The examiner noted that the functional impairment from this 
disorder was hard to state.  He indicated that the veteran 
did have painful motion and slight limitation of flexion, but 
that he had no weakness or fatigability.  He was able to do 
10 toe rising exercises left and right with equal speed and 
facility.  While he complained of back pain when doing these 
exercises, there was no weakness or fatigability.  The 
veteran did note that he had flare-ups and that he had more 
painful motion of his back and more limitation of motion with 
these flare-ups.  

The Board is of the opinion that an evaluation in excess of 
20 percent is not warranted for the veteran's mechanical low 
back pain with degenerative changes.  Ranges of motion 
reported at the time of the September 1995 and May 1997 VA 
examinations do not demonstrate that the veteran had severe 
limitation of motion at the time of either VA examination.  
Moreover, at the time of the most recent VA examination, the 
examiner indicated that the veteran had only slight 
limitation of motion on forward flexion and normal range of 
motion on backward extension, lateral flexion, and rotation 
motions.  As such, an increased evaluation is not warranted 
under Diagnostic Code 5292.  

The Board further observes that while there has been slight 
narrowing of the L5-S1 joint space, there has been no 
demonstration of positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or abnormal 
mobility on forced motion, demonstrated at the time of either 
VA examination.  Therefore, an increased evaluation is also 
not warranted under Diagnostic Code 5295.  

The rating schedule envisions that disabilities will be rated 
on the basis of functional impairment.  Weakness is 
considered as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  It is the intent of the rating 
schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.  In De Luca v. Brown, 8 Vet. App. 202 
(1995) the United States Court of Appeals for Veterans Claims 
(Court), held that a disability may be evaluated apart from 
the rating schedule and granted an increased rating on the 
basis of impairment envisioned under the provisions of 
38 C.F.R. §§ 4.40, 4.45. 

The Board notes that the veteran has complained of lower back 
pain, indicating that is continuous and chronic in nature.

Low back pain has also been noted on each VA examination that 
has been performed.  However, on the most recent VA 
examination, the examiner specifically indicated that while 
the veteran complained that all the moves on limitation of 
motion testing were painful, he did not resist, cringe, or 
shrink away from these motions.  Moreover, the examiner found 
that the veteran had full range of motion with the exception 
of slight limitation of motion on forward flexion.  He 
further indicated that while the veteran did have painful 
motion and slight limitation of flexion, he had no weakness 
or fatigability.  He also observed that the veteran was able 
to do 10 toe rising exercises left and right with equal speed 
and facility.  

Based upon the examiner's observations and the other 
objective medical findings there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under these criteria.  Specifically, loss 
of functioning arising from pain and weakness does not raise 
the veteran's level disability to that akin of severe 
limitation of motion or severe lumbosacral strain. 

The Board does not find any circumstances that could be 
considered exceptional or unusual such as to possibly warrant 
a different result in view of the veteran's work history, 
education and treatment for his service-connected disability 
as reflected in the record.  Fleshman v. Brown, 9 Vet. App. 
548, 552-53 (1996).  Accordingly, referral of the veteran's 
claim for consideration of an extraschedular rating is not 
warranted.




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a right knee disorder, namely Osgood-
Schlatter Disease and arthralgia, is granted.  

An evaluation in excess of 20 percent for mechanical low back 
pain, with degenerative changes, is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

